       Case 1:19-cv-02443-RDM Document 44 Filed 02/23/21 Page 1 of 8




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA

                                       )
MARK C. SAVIGNAC and                   )
JULIA SHEKETOFF,                       )
                                       )              Civ. No. 1:19-02443 (RDM)
             Plaintiffs,               )
                                       )
v.                                     )          DEFENDANTS’ RESPONSE TO
                                       )           PRE-MOTION STATEMENT
JONES DAY, et al.,                     )
                                       )
             Defendants.               )




                                           Traci Lovitt (Bar No. 467222)
                                           Terri L. Chase (pro hac vice)
                                           JONES DAY
                                           250 Vesey Street
                                           New York, NY 10281
                                           Phone: (212) 326-3939

                                           Anderson T. Bailey (pro hac vice)
                                           JONES DAY
                                           500 Grant Street
                                           Pittsburgh, PA 15219
                                           Phone: (412) 391-3939

                                           Christopher DiPompeo (Bar No. 1003503)
                                           JONES DAY
                                           51 Louisiana Avenue NW
                                           Washington, DC 20001
                                           Phone: (202) 879-3939

                                           Attorneys for Defendants
            Case 1:19-cv-02443-RDM Document 44 Filed 02/23/21 Page 2 of 8




       Although discovery has not yet begun, Plaintiffs wish to file a motion for partial summary

judgment. (Dkt. 41.) Their motion would address one aspect of one set of claims against a subset

of Defendants. (Id.) Plaintiffs assert claims challenging Jones Day’s policies; alleging retaliation

for opposing those policies; asserting pay discrimination against Sheketoff; and for alleged

interference with Savignac’s protected leave. Plaintiffs’ proposed motion for partial summary

judgment is limited to retaliation; even then, it seeks judgment only as to Savignac’s termination,

not the other retaliatory acts alleged in the original and supplemental Complaints; and even as to

the termination, Plaintiffs seek judgment against only two of the three Defendants. (See Dkt. 41

at 2.) To be clear, Plaintiffs do not purport to abandon their other claims or theories. Rather, they

wish to proceed piecemeal and defer those other claims until, presumably, after discovery.

       If the Court authorizes this motion, Defendants anticipate invoking Rule 56(d). Defendants

need discovery to challenge discrete elements of Plaintiffs’ case. Defendants would also oppose

the motion on grounds on which Plaintiffs would likely want discovery. Because proceeding

piecemeal offers no advantage to the parties or the Court, the most prudent course is to defer all

summary judgment motions (from both sides) until after the close of discovery.

       1.       Plaintiffs correctly set forth the legal framework for their retaliation claims under

the various statutes at issue. (Dkt. 41 at 2; see Dkt. 32 at 35.) Plaintiffs seek summary judgment

limited to the following theory: (i) they engaged in protected activity by sending a January 2019

email about Jones Day’s leave policies; (ii) the Firm terminated Savignac; and (iii) the termination

was caused by the alleged protected activity. Plaintiffs bear the burden of proof, and are entitled

to summary judgment only if no reasonable factfinder could conclude they did not carry that

burden. Calderone v. United States, 799 F.2d 254, 259 (6th Cir. 1986). That is a high bar. Torres

Vargas v. Santiago Cummings, 149 F.3d 29, 35 (1st Cir. 1998) (“The party who has the burden of




                                                  1
             Case 1:19-cv-02443-RDM Document 44 Filed 02/23/21 Page 3 of 8




proof on a dispositive issue cannot attain summary judgment unless the evidence that he provides

on that issue is conclusive.” (emphasis added)).

        2.       In response to Plaintiffs’ motion, Defendants would invoke Rule 56(d). Defendants

require at least two buckets of discovery to rebut Plaintiffs’ evidence concerning whether they

engaged in protected activity. First, Defendants need discovery to challenge Plaintiffs’ good faith

in asserting that the Firm policies were unlawful. As Plaintiffs admit, opposing an employer’s

practice is protected activity only if that practice is unlawful or if the employee “reasonably

believes that the challenged practice is illegal.” (Dkt. 41 at 3.) At this point in the litigation, with

the legality of Jones Day’s policies remaining unresolved, Plaintiffs must demonstrate that they

“reasonably and in good faith believed” they were legally entitled to the demands made in their

January 2019 email. McGrath v. Clinton, 666 F.3d 1377, 1380 (D.C. Cir. 2012).

        Plaintiffs argue at length that it was objectively reasonable to believe Jones Day’s policies

were unlawful. (Dkt. 41 at 3-6.) But, even if that were true (and it is not), they ignore the threshold

subjective question: whether Plaintiffs had a good-faith belief that Savignac was legally entitled to

the additional leave he was demanding. Defendants have reason to doubt their good faith in light

of the self-centered and coercive nature of Savignac’s demand. He wanted more time for himself

“or else,” not a change in policy for all. In addition, Savignac demanded the full eight weeks of

leave that birth mothers receive, despite later admitting to this Court that those mothers are entitled

to at least some period of disability leave to which he had no right. (See 8/4 Oral Arg. Tr. at 38.)

And, for present purposes, Defendants are entitled to discovery on the issue of good faith. “[G]ood

faith is a question of fact” that Plaintiffs must prove. A.J. McNulty & Co. v. Sec’y of Labor, 283

F.3d 328, 338 (D.C. Cir. 2002).




                                                   2
           Case 1:19-cv-02443-RDM Document 44 Filed 02/23/21 Page 4 of 8




       Here, investigating good faith would require, at minimum, reviewing Plaintiffs’ drafts of

their email to Jones Day demanding extra leave; discovery into their communications with each

other about the demand and their basis for demanding non-disability leave equal to birth mothers’

full disability leave; understanding what research they did—or did not do—to support their

demand; investigating the basis of and reasons for the demand’s references to the “court of public

opinion” and Plaintiffs’ “familiar[ity] with the D.C. Circuit,” Compl. ¶ 146; reviewing

communications with the “competent attorneys” whose advice Plaintiffs put at issue by claiming

those attorneys agreed with their position, id.; and discovery of their communications with other

employers about parental leave (including after their second child was born). Jones Day also needs

to depose Plaintiffs to inquire into the basis for their ostensible beliefs and to cast doubt on their

credibility. As the Court thus already recognized, “without factual development, the Court cannot

determine whether Savignac reasonably believed that the Jones Day policy” was unlawful. (Dkt.

32 at 38.) Defendants are entitled to engage in that “factual development” before responding to a

summary judgment motion.

       Second, Defendants need discovery into Sheketoff’s alleged role in the January 2019 email.

The Court concluded that Sheketoff “plausibly alleged that she engaged in protected activity by

jointly sending an email opposing Jones Day’s alleged sex discrimination.” (Dkt. 32 at 41.) But

that allegation, assumed true for purposes of the motion to dismiss, must be proved in order for

Sheketoff to prevail at summary judgment. There has been no discovery into that issue, however.

Defendants are entitled to review the documentary evidence and to obtain testimony about the

development of the email.1



       1
        To be clear, even if Sheketoff did participate in the email, there is also a separate question
whether Defendants knew that fact. If not, that is another basis to deny summary judgment on
Sheketoff’s retaliation claims—a point this Court has recognized. (See Dkt. 32 at 41 (“Although
                                                  3
            Case 1:19-cv-02443-RDM Document 44 Filed 02/23/21 Page 5 of 8




       3.       Defendants would also oppose the proposed motion on other grounds, on which

Plaintiffs may want discovery. First, Defendants deny, as a factual matter, that they terminated

Savignac because of his protected activity. Crucially, the courts (including the D.C. Circuit) have

recognized the difference between firing employees for “their opposition” to unlawful practices

and firing them for “their manner of opposition.” Pendleton v. Rumsfeld, 628 F.2d 102, 107 (D.C.

Cir. 1980). “If plaintiffs were fired for the improper manner of their opposition ..., not the

opposition itself, then the statute does not by its terms apply.” Id. As the First Circuit has

explained, “where an employee is discharged for aggressive and allegedly disruptive activities

associated with her complaints of discrimination,” a factfinder must “separate out the protected

from the nonprotected conduct.” Hochstadt v. Worcester Found. for Experimental Biology, 545

F.2d 222, 229 (1st Cir. 1976). Retaliation is only established if the reason for the adverse action

was the protected aspect of the activity. This is an accepted principle of law across the federal

courts. See also, e.g., Gogel v. Kia Motors Mfg. of Ga., Inc., 967 F.3d 1121, 1141 (11th Cir. 2020)

(en banc) (reiterating that a retaliation claim fails if opposition “is expressed in a manner that

unreasonably disrupts other employees or the workplace”); Laughlin v. Metro. Wash. Airports

Auth., 149 F.3d 253, 260 (4th Cir. 1998) (agreeing “Title VII was ‘not intended to immunize

insubordinate, disruptive, or nonproductive behavior’”). Plaintiffs simply gloss over this well-

established rule. (Dkt. 41 at 6.)

       That legal principle is clear; its application here presents a question of fact. Did the Firm

terminate Savignac because he engaged in the putative protected activity—by opposing application

of the leave policy or indicating his intention to sue over it? Or did the Firm terminate Savignac




it is possible that the recipients believed that the email came from Savignac alone, that is not the
standard that governs at this stage of the proceeding.” (emphasis added)).)
                                                 4
         Case 1:19-cv-02443-RDM Document 44 Filed 02/23/21 Page 6 of 8




because of the unreasonable manner in which he did so—including by extortionately threatening

to damage the Firm in the “court of public opinion” if the Firm did not give him the same leave as

birth mothers (leave to which he now admits he was not entitled), by boasting immaturely about

how “familiar” he is with the court where Sheketoff clerked, and by discourteously directing a

“[g]ive me ... or else” demand to a member of the Firm’s professional staff? The motive is what

matters. The record as it stands already provides sufficient basis to find a dispute of material fact

here—among other things, the Firm took no adverse action against Sheketoff or Savignac when

they told the Firm six months earlier that they “oppose[d]” its allegedly “illegal” policies. Compl.

¶¶ 140-45. What changed from August to January was their manner. In opposing summary

judgment, Defendants would seek to bolster that inference through a declaration from the relevant

decisionmaker, explaining that Savignac’s termination was attributable to his unacceptable manner

and would not have occurred based on his allegedly protected activity alone.

       Second, with respect to Sheketoff’s claim, Defendants would submit testimonial evidence

showing that the termination of Savignac was not somehow intended to penalize Sheketoff for any

role she supposedly played in sending the email. See also supra n.1. Independent of the point

discussed above, there is therefore at minimum a fact dispute over whether Defendants “retaliated

against her ... by firing her husband.” (Dkt. 32 at 41 (emphasis added).)

       On both of these points—the true cause of Savignac’s termination, and whether it had any

connection to Sheketoff—the evidence is already in Defendants’ hands, so there is no objection

under Rule 56(d). Defendants are concerned, however, that upon denial of Plaintiffs’ motion, they

would then seek discovery into these factual questions and file a renewed motion later, wasting

the parties’ and Court’s resources.




                                                 5
            Case 1:19-cv-02443-RDM Document 44 Filed 02/23/21 Page 7 of 8




       4.       Given the discovery to which Defendants are entitled and the discovery Plaintiffs

will presumably want, Defendants believe it would be most appropriate to defer any motions for

summary judgment until the usual time—after close of discovery.

       That is particularly true because an early resolution of a sliver of one set of claims offers

no practical benefit to the parties and no efficiencies for the Court. Whatever the outcome of this

motion, discovery must proceed on the rest of the case, including retaliation claims that are bound

up with this one (e.g., the claim that other Defendants were involved in Savignac’s termination

and are therefore also personally liable, the claim that Defendants retaliated against Savignac by

designating only one partner to serve as an employment reference, and the claim that Defendants

retaliated by commenting on the litigation in a press release). There will need to be another round

of summary judgment motions after discovery, on issues including the legality of the leave policy,

which is intertwined with the retaliation claims. If Plaintiffs file this motion now and lose, they

will likely want to renew the motion again after discovery. And even if Plaintiffs file this motion

now and prevail, that will do nothing to streamline the proceedings, expedite the termination of

this case, or address any irreparable harm (none is alleged). In short, there is simply no reason to

carve out this single sub-issue for piecemeal resolution now, before discovery has even begun.

       To the extent this Court disagrees, Defendants respectfully request that the Court prohibit

renewed summary judgment motions on the issues Plaintiffs press now. If Plaintiffs proceed in a

piecemeal fashion, they should not be allowed to do so in a way that wastes time and effort.

       For these reasons, Defendants respectfully suggest that the Court defer any and all motions

for summary judgment, by both sides, until after the close of discovery, or prohibit renewed

motions on duplicative topics after the close of discovery.




                                                 6
        Case 1:19-cv-02443-RDM Document 44 Filed 02/23/21 Page 8 of 8




February 23, 2021                         Respectfully submitted,


                                           /s/ Traci Lovitt
                                          Traci Lovitt (Bar No. 467222)
                                          Terri L. Chase (pro hac vice)
                                          JONES DAY
                                          250 Vesey Street
                                          New York, NY 10281
                                          Phone: (212) 326-3939

                                          Anderson T. Bailey (pro hac vice)
                                          JONES DAY
                                          500 Grant Street
                                          Pittsburgh, PA 15219
                                          Phone: (412) 391-3939

                                          Christopher DiPompeo (Bar No. 1003503)
                                          JONES DAY
                                          51 Louisiana Avenue NW
                                          Washington, DC 20001
                                          Phone: (202) 879-3939

                                          Attorneys for Defendants




                                      7
